DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 was filed after the mailing date of the Non-Final Rejection on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,054,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites that “the connecting part is formed as a copper.” However, it is unclear how the connect part can be formed as “a copper.” It is unclear whether the limitation is intended for the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,520,699. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims of the reference patent. Specifically, instant claims 1 and 18 are fully encompassed by reference claim 1 which requires the recited housing, bobbin, base, first coil, magnet, circuit board, second coil, and solder. Additionally, reference claim 1 requires that the first circuit board has a connecting portion, upper, lower, and inner surfaces, and a first guide groove and connecting portion covering the surfaces. Furthermore, instant claim 20 is fully encompassed by reference claim 1, which requires the recited housing, bobbin, base, first coil, magnet, circuit board, second coil, and solder.
Moreover, instant dependent claims 2-14 are fully encompassed by the details of reference claims 1-17.

Allowable Subject Matter
Claims 1-20 would be allowable upon the filing of a terminal disclaimer to overcome the double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 18, the best prior art, Sato et al. (U.S. PG-Pub No. 2013/0050828; hereinafter – “Sato”), teaches a lens drive device, comprising:
a housing (30) (See e.g. Figs. 2 and 3; Paragraphs 0075 and 0083-0084);
a bobbin (24) disposed in the housing (See e.g. Figs. 2 and 3; Paragraphs 0074 and 0084);
a base (14) disposed below the housing (See e.g. Figs. 2 and 3; Paragraphs 0076-0077);
a first coil (26) disposed on the bobbin (See e.g. Figs. 2, 3, and 11-14; Paragraphs 0084-0085 and 0089);
a magnet (28) disposed on the housing and facing the first coil (See e.g. Figs. 2, 3, and 11-14; Paragraphs 0078, 0081, 0084-0085, and 0089);
a circuit board (36, 40, 44) disposed on the base (See e.g. Figs. 2-3, 21-22, 24-25, 36-37, and 40-42; Paragraphs 0076, 0081-0082, and 0194);
a second coil (18, 40) disposed on the circuit board (40, 44) and facing the magnet (28) (See e.g. Figs. 2-4, 21-22, 24-25, 36-37, and 40-42; Paragraphs 0076, 0081, 0111, 0114-0115, and 0194); and
a solder (not shown) electrically connecting the circuit board and the second coil (See e.g. Fig. 4; Paragraphs 0197, 0199, 0232, and 0268),
wherein the circuit board comprises a body part (40, 44) disposed on an upper surface of the base, a lateral part extending from the body part and disposed on a lateral surface of the base, and a connecting part (14a + 18a/40b + 44b) disposed on an edge portion of the body part and coupled to the solder (See e.g. Figs. 3-4 and 21; Paragraphs 0195, 0197, 0199, 0232, and 0268);

wherein an edge portion of the base layer comprises a first surface (top of 44), a second surface opposite (bottom of 44) to the first surface, and a third surface (inner peripheral edge of 44) connecting the first and the second surface (See e.g. Figs. 3-4 and 21; Paragraphs 0076, 0081-0082, 0194-0197, and 0199-0200), and
wherein the connecting part (40b, 44b) covers the first surface, the second surface and the third surface of the edge portion of the base (See e.g. Figs. 3-4 and 21; Paragraphs 0195, 0197, 0199, 0232, and 0268),
wherein the circuit board comprises a hole (corresponding to 14a, 40a, 40b, 44a) disposed at a position corresponding to that of an outer edge of the upper surface of the base (See e.g. Figs. 3-4 and 21; Paragraphs 0076-0077, 0081-0082, 0085, 0096-0098, 0103, 0111, 0114-0115, 0194-0195, 0197, 0199, 0232, and 0268), and
wherein the connecting part of the circuit board is electrically connected with the second coil by the solder (See e.g. Fig. 4; Paragraphs 0197, 0199, 0232, and 0268).
Sato fails to teach or reasonably suggest that the connecting part contacts the first surface, the second surface and the third surface of the edge portion of the at least one base layer while simultaneously that the connecting part comprises a first connecting part disposed on an outer edge portion of the circuit board, and a second connecting part disposed on an inner edge portion of the hole of the circuit board.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claims 1 and 18, specifically including the limitations: “wherein the connecting part contacts the first surface, the second surface and the third surface of the edge portion of the at least one base layer” and a first connecting part disposed on an outer edge portion of the circuit board, and a second connecting part disposed on an inner edge portion of the hole of the circuit board.”
Response to Arguments
Applicant's arguments filed 01/14/2021, see page 8, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive.
Specifically, Applicant argues that the amendments have overcome the 35 U.S.C. 112(b) rejections. However, claim 14 remains indefinite as detailed above. Examiner respectfully suggests amending the claim to recite that “the connecting part comprises copper.”
Applicant's arguments filed 01/14/2021, see page 8, regarding the double patenting rejections have been fully considered but they are not persuasive.
Specifically, Applicant argues that a terminal disclaimer has been filed to obviate the double patenting rejections. However, the terminal disclaimed filed does not address the double patenting rejection over U.S. Patent No. 10,520,699, made previously and above. As such, the double patenting rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896